Exhibit 10(N)

BENEFIT EQUALIZATION PLAN OF

CARPENTER TECHNOLOGY CORPORATION

Effective January 1, 1983

Restated December 9, 1993

INTRODUCTION

This Benefit Equalization Plan has been authorized by the Board of Directors of
Carpenter Technology Corporation to pay supplemental benefits to certain benefit
recipients for the purpose of restoring benefits which such recipients would
have been entitled to receive under the General Retirement Plan, but which are
precluded by the provisions of section 415 of the Code.

Article 1 - Definitions

1.1 “Benefits” shall mean the supplemental benefits payable pursuant to the
Plan.

1.2 “Code” means the Internal Revenue Code of 1986, and the regulations
thereunder, as amended.

1.3 “Company” shall mean Carpenter Technology Corporation.

1.4 “Employee” shall mean “employee” as determined under the General Retirement
Plan.

1.5 “General Retirement Plan” shall mean the Corporation’s “General Retirement
Plan for Employees of Carpenter Technology Corporation” as in effect on the last
date of a Participant’s employment with the Corporation as a participant under
the General Retirement Plan.

1.6 “Participant” shall mean any person included in participation in the Plan as
provided in Article 2.

1.7 “Pension Board” shall mean the Pension Board as defined in the General
Retirement Plan.

1.8 “Plan” shall mean the Benefit Equalization Plan of Carpenter Technology
Corporation, as described herein.



--------------------------------------------------------------------------------

Article 2 - Participation

2.1 Every person who, as of January 1, 1983, is a Participant in the General
Retirement Plan shall become a Participant as of such date. Each other person
shall become a Participant upon commencement of participation in the General
Retirement Plan.

2.2 An Employee’s participation in the Plan shall terminate upon termination of
employment with the Company unless at that time the Participant is entitled to
an immediate or deferred pension pursuant to the General Retirement Plan.

Article 3 - Amount and Payment of Benefits

3.1 Benefits shall be payable by the Company coincident with, and to the same
Participant or Participants, as shall, in the opinion of the Pension Board, be
entitled to receive pension, co-pension, Pre-Pension Spouse, and/or Surviving
Spouse benefits under the General Retirement Plan. Any such Benefits shall be
payable from the general assets of the Company. The Benefits under the Plan
shall be payable in the same manner as the benefits payable to a Participant or
Participants under the General Retirement Plan.

3.2 The Benefits payable to or on account of a Participant or Participants
pursuant to this Plan shall, before any modification necessary to conform to the
provisions of Section 3.1, be equal to the benefits which would have been paid
under the General Retirement Plan disregarding any reduction in the amount of
benefits under the General Retirement Plan attributable to any provision therein
incorporating limitations imposed by section 415 of the Code, minus the benefits
actually payable to the Participant or Participants under the General Retirement
Plan.

Article 4 - Administration and Claims

4.1 The administration of the Plan, the exclusive power to interpret it, and the
responsibility for carrying out its provisions are vested in the Pension Board.
All expenses of administering the Plan shall be paid by the Company.

4.2 The claims procedures established under the General Retirement Plan shall be
utilized herein.

Article 5 - General Provisions

5.1 The establishment of the Plan shall not be construed as conferring any legal
rights upon any person for a continuation of employment, nor shall it interfere
with the rights of the Company to discharge any person and to treat him without
regard to the effect which such treatment might have upon such person as a
Participant in the Plan.

 

- 2 -



--------------------------------------------------------------------------------

5.2 Subject to any applicable law, no Benefits under the Plan shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to do so shall be void, nor shall any
such Benefits be in any manner liable for or subject to garnishment, attachment,
execution or levy, or liable for or subject to the debts, contracts,
liabilities, engagements or torts of the Participant.

5.3 The Plan shall be construed in accordance with and governed by the laws of
the Commonwealth of Pennsylvania.

5.4 Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust or a fiduciary
relationship of any kind between the Company and any person. Neither an Employee
nor any other person shall acquire any interest greater than that of an
unsecured creditor.

Article 6 - Amendment or Termination

6.1 The Board of Directors of the Company reserves the right to modify or to
amend, in whole or in part, or to terminate, the Plan and any Benefits payable
thereunder at any time.

 

- 3 -